Exhibit 10.1
                                                                                                                                                                                   

          $500,000.00    January ____, 2011   San Diego, California

 
FOR VALUE RECEIVED, the undersigned Osage Exploration and Development, Inc., a
Delaware corporation, 2445 Fifth Avenue, Suite 310, San Diego, CA  92101
("Maker"), agrees to the terms of this Note and promises to pay to the order of
Blackrock Management, Inc., ("Lender") at  ________________, San Diego, CA
________, or at such other place as may be designated in writing by the holder
of this Note, the principal sum of Five Hundred Thousand Dollars ($500,000.00),
together with a Loan Fee in lieu of interest of $100,000.00 payable in full as
to both principal and fee on May ____, 2011.  Any principal or fee amount not
paid when due shall bear interest until paid at a rate of twenty percent (20%)
("Default Interest") after Maturity.  Default Interest on this Note is
calculated on the actual number of days elapsed on a basis of a 360 day year
unless otherwise indicated above.  For purposes of computing interest on this
Note, payments of all or any portion of the Principal Amount  and or Loan Fee
will not be deemed to have been made until such payments are received by holder
in collected funds.


ALL PARTIES PRINCIPAL.  All parties liable for payment hereunder shall each be
regarded as a principal and each party agrees that any party hereto with
approval of holder and without notice to other parties may from time to time
renew this Note or consent to one or more extensions or deferrals of Maturity
Date for any term or terms, and all parties shall be liable in same manner as on
the original note.  All parties liable for payment hereunder waive presentment,
notice of dishonor and protest and consent to partial payments, substitutions or
release of collateral and to addition or release of any party or guarantor.


ADVANCES AND PAYMENT.  It is agreed that the sum of all advances under this Note
may exceed the Principal Amount as shown above, but the unpaid balance shall
never exceed the Principal Amount.  Advances and payments on this Note shall be
recorded on records of Lender and such records shall be prima facie evidence of
such advances, payments and unpaid principal balance.  Subsequent advances and
the procedures described herein shall not be construed or interpreted as
granting a continuing line of credit for the Principal Amount.  Lender reserves
the right to apply any payment by Maker, or for account of Maker, toward this
Note or any other obligation of Maker to Lender.  Maker may prepay this Note at
any time without penalty.


COLLATERAL.  The Principal Amount is to be used by Maker to acquired oil and gas
leasehold interests in Logan County, Oklahoma and surrounding counties for the
development of a Mississippian oil and gas prospect. This Note and all other
obligations of Maker to Lender, and all renewals or extensions thereof, are
secured by  the oil and gas leases now owned by Maker in Logan County, Oklahoma
and the oil and gas leases in Logan County, Oklahoma and surrounding counties to
be acquired with the proceeds of this loan and all collateral securing this Note
and by all other security interests heretofore or hereafter granted to Lender as
more specifically described in Security Agreements and other securing
documentation.

 
1

--------------------------------------------------------------------------------

 
 
        ACCELERATION.  At option of holder, the unpaid balance of this Note and
all other obligations of Maker to holder, whether direct or indirect, absolute
or contingent, now existing or hereafter arising, shall become immediately due
and payable without notice or demand upon the occurrence or existence of any of
following events or conditions:  (a) Any payment required by this Note or by any
other note or obligation of Maker to holder or to others is not made when due or
the occurrence or existence of any event which results in acceleration of the
maturity of any obligation of Maker to holder or to others under any promissory
note, agreement or undertaking; (b) Maker defaults in performance of any
covenant, obligation, warranty or provision contained in any loan agreement or
in any instrument or document securing or relating to this Note or any other
note or obligation of Maker to holder or to others; (c) Any warranty,
representation, financial information or statement made or furnished to Lender
by or on behalf of Maker proves to have been false in any material respect when
made or furnished; (d) The making of any levy against or seizure, garnishment or
attachment of any collateral; (e) Any time Lender in good faith believes
prospect of payment of this Note is impaired; (f) When in the judgment of Lender
the collateral, if any, becomes unsatisfactory or insufficient either in
character or value, and upon request, Maker fails to provide additional
collateral as required by Lender; (g) Loss, theft, substantial damage or
destruction of collateral, if any; (h) Death, dissolution, change in management
or termination of existence of any Maker; or (i) Appointment of a receiver over
any part of the property of any Maker, the assignment of property by any Maker
for the benefit of creditors, or the commencement of any proceedings under any
bankruptcy or insolvency laws by or against any party liable, directly or
indirectly, hereunder.
 
        WAIVERS AND GOVERNING LAW.  No waiver by holder of any payment or other
right under this Note or any related agreement or documentation shall operate as
a waiver of any other payment or right.  This Note and the obligations evidenced
hereby are to be construed and governed by the laws of the State of Oklahoma.


COLLECTION COSTS.  All parties liable for payment hereunder agree to pay
reasonable costs of collection, including an attorney's fee of a minimum of 15%
of all sums due upon default, whether or not a lawsuit is commenced as a part of
the collection process.


RIGHT OF OFFSET.  Any indebtedness due from holder hereof to Maker or any party
hereto including, but without limitation, any deposits or credit balances due
from holder, is pledged to secure payment of this Note and any other obligations
to holder of Maker or any party hereto, and may at any time while the whole or
any part of such obligation remains unpaid, either before or after Maturity
hereof, be appropriated, held or applied toward the payment of this Note or any
other obligation to holder of Maker or any party hereto.


IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.
 

  Osage Exploration and Development, Inc.             By         Kim Bradford,
President  

 
 
2

--------------------------------------------------------------------------------

 